Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0041974 (Liao, et al) in view of United States Patent Application Publication 2004/0214606 (Wichman, et al).
Liao, et al discloses a beam selection method, which is applied to a first terminal device (figure 1, #UE1), comprising selecting transmission beamforming technology (paragraphs 104, 107, 109, etc.) for transmitting data between the first terminal device (#UE1) and the second terminal device (#UE2) based on a geographical position of the first terminal device (#UE1) and a geographical Liao, et al does not explicitly disclose selecting a first transmission beam and using that first transmission beam transmitting data.  But selecting a first transmission beam and using that first transmission beam transmitting data is well known and at least 18 years old to one ordinary skill in the art and very obvious if not inherent, in any beamforming technology, otherwise any beamforming technology would not operate. The Examiner takes Official Notice as such and also provides evidence that the claimed subject matter is well known.  Wichman, et al teaches the well-known and longstanding use of selecting a first transmission beam for transmitting data between the first terminal device and the second terminal device and transmitting data to the second terminal device for the common purpose at least to have one beam for transmission on the wireless interface between the stations, note Abstract, paragraphs 18 and 19 and claims 1, 4, and 21.  



    PNG
    media_image1.png
    412
    559
    media_image1.png
    Greyscale


Therefore, it would have been extremely obvious, if not inherent, to incorporate the well-know and time-honored use of selecting a first transmission beam for transmitting data between the first terminal device and the second terminal device and transmitting data to the second terminal device for the common purpose at least to have one beam for transmission on the wireless interface between the stations, as taught by Wichman, et al and also well-known in the art, in the beamforming technology of Liao, et al in order a station configured for the communication for receiving and transmitting 

    PNG
    media_image2.png
    525
    715
    media_image2.png
    Greyscale





Liao, et al reveals the selecting a first transmission beam for transmitting data between the first terminal device and the second terminal device based on a geographical position of the first terminal device and a geographical position of the second terminal device comprises determining a relative position relationship between the first terminal device and the second terminal device based on the geographical position of the first terminal device and the geographical position of the second terminal device: and selecting the first transmission beam among N transmission beams between the first terminal device and the second terminal device based on the relative position relationship, wherein N is an integer greater than or equal to one, note paragraph 107.  The claim is in alternative language and where N could be equal to 1.

    PNG
    media_image3.png
    265
    483
    media_image3.png
    Greyscale

Liao, et al divulges, claim 3, the relative position relationship between the first terminal device and the second terminal device is a reference connection line between the first terminal device and the second terminal device, note paragraphs 42, 104, 141, etc., where the reference connection line is equivalent to the reference signal.
Also, claims 3 and 12 does not have patentable weight, since not further steps or functions are claimed for the method claim or further structural detail or further functions of the claimed structure of the device.
Regarding claims 10-12 and 19, these claims are the inherent device doing the claimed method.  Also note figure 4 which shows processor (#402) and memory (#401) and paragraph 20 in Liao, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0041974 (Liao, et al) in view of United States Patent Application Publication 2004/0214606 (Wichman, et al), as applied in the above paragraphs and in further view of United States Patent Application Publication 2013/0207842 (Small).
Liao, et al in view of Wichman, et al discloses all subject matter, note the above paragraphs, except for the obtaining the geographical position of the second terminal device from broadcast information transmitted by the second terminal device.  
Small teaches the use of obtaining the geographical position of a terminal device from broadcast information transmitted by a terminal device for the purpose of creating multiple beams simultaneously, note paragraph 100.  





Small in the terminal device and method of Liao, et al in view of Wichman, et al in order to use a single RF front end for simultaneously forming the multiple beams.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
Claims 4-8, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Applicant’s arguments, see Remarks, filed November 23, 2021, with respect to the rejection(s) of claim(s) 1-3, 10-12, and 19 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of United States Patent Application Publication 2004/0214606 (Wichman, et al).

Applicant has not presented any substantive arguments directed separately to the patentability of the dependent claims or related claims in each group, except as will be noted in this action. In the absence of a separate argument with respect to those claims, they now stand or fall with the representative independent claim. See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).



Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645